                                                                                                                                                                                                                                                                                              I   ·1    i


.:,:A~0.:;24,;;;5::.:;Ba;,(R;;;;ev;,;..;;;;02;;,:I0:;;:,81;;;;20~19;,;.);;:;Ju;;,dg;;;;m;;;;en;;;;ti::;.n;;;;•C;;;;r;;;;im;;;;in;;;;al.;.Pe;;;;tty;s.C;;;;a;;;;se;,,s(M;;;;o;;:d::.:;ifi;;;;ed:i..)- - - - - - - - - - - - - - - - - - . . . . : . P : : a • g : ; ; . e;,.;Io;,;.f,;.l
                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                  ·1 · ;!i

                                                                 UNITED STATES DISTRICT COURT
                                                                                     SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                                                                                                  JUDGMENT IN A CRIMINAL CASE
                                                                    v.                                                                                           (For Offenses Committed On or After November 1, 1987)


                                       Miguel Jeronimo-Gomez                                                                                                     Case Number: 3:19-mj-23795

                                                                                                                                                                Lewis Christian Muller
                                                                                                                                                                Defendant's A torney


REGISTRATION NO. 8777 4298                                                                                                                                                                                      FILED
THE DEFENDANT:                                                                                                                                                                                                  SEP 16 2019
 lZI pleaded guilty to count( s) 1 of Complaint
  •         was found guilty to count (s)                                           CLERK, U.S. DISTRICT COURT .
                                                                                 SOUTHERN DISTRlr,T -- - • · ·--- · ·· ·
            after a plea of not guilty.                                          BY                         DEPUTY
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                               Nature of Offense                                                                                                                                               Count Number(s)
8:1325                                                        ILLEGAL ENTRY (Misdemeanor)                                                                                                                                     1
  •        The defendant has been found not guilty on count( s)
                                                                                                                                               -------------------
  •        Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                                                                                      ',                       J()
                                                        •        TIME SERVED                                                                       rESl, ___{,/_·._,./______ days
  lZI Assessment: $10 WAIVED          lZI Fine: WAIVED
  lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arryst upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                         Monday, September 16, 2019
                                                                                                                                                         Date of Imposition of Sentence



                                                                                                                                                         ntilJJ.~oc~
                                                                                                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                                                                                                                           3:19-mj-23795
